Citation Nr: 0109808	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00 - 09 728	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a right knee injury with 
arthroscopy and partial lateral meniscectomy.

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a left knee injury with 
arthroscopy and partial medial meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
service retirement in October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran contends that the severity of his service-
connected bilateral knees disabilities warrants assignment of 
increased disability ratings.  He has called attention to his 
multiple knee operations and the disabling residuals 
therefrom, which include ongoing daily problems with pain, 
popping, locking up, instability, giving way, and balance 
problems on use, as well as difficulty in climbing stairs, 
walking on concrete or uneven ground, and flare-ups of knee 
swelling and stiffness on prolonged use.  He has further 
contended that he experiences bilateral knee pain on 
prolonged sitting or driving his automobile.  

The Board's review of the record shows that the report of VA 
orthopedic examination, conducted in June 1999, did not 
adequately address matters of functional loss due to pain 
under  38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under  38 C.F.R. § 4.45 (2000).  The Court has held 
that in evaluating a service-connected disability, functional 
loss due to pain under  38 C.F.R. § 4.40 (2000) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under  38 C.F.R. § 4.45 (2000) 
must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume  38 C.F.R. §§ 4.40 and 4.45, 
as in this case, those provisions are for consideration, and 
that the rule against pyramiding set forth in  38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The evaluation of the veteran's service-connected bilateral 
knees disabilities must also be considered under the 
precedent opinion of the Acting General Counsel of VA, dated 
August 14, 1998, VAOPGCPREC 9-98, addressing multiple ratings 
for musculoskeletal disability and applicability of  38 
C.F.R. §§ 4.40, 4.45, and 4.59.  
That opinion held, in pertinent part, that where a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of sections 4.40, 4.45, and 4.59, and the decision 
of the Court  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected bilateral knee 
disabilities since service separation.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  

2.  The RO should further arrange for 
another special VA orthopedic examination 
of the veteran in order to determine the 
current nature and extent of his service-
connected bilateral knee disabilities.  
The claims folder must be made available 
to the examiner prior to their 
examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examining orthopedist should specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, as provided by  
38 C.F.R. Part 4, §§ 4.40, 4.45, and 
4.59, and as required by  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995.  The 
examining physician should be asked to 
state his or her opinion, with complete 
rationale, as to the degree of industrial 
impairment resulting from the veteran's 
service-connected bilateral knee 
disabilities.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examination reports do not affirmatively 
reflect that the orthopedic examiner 
reviewed the veteran's claims file, or if 
any requested opinions are not provided, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
increased ratings for the veteran's 
service-connected bilateral knee 
disabilities, in light of the additional 
evidence submitted.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





















































 

